
  Saudi Arabia 1992 (rev. 2013)
  
  

  

  


Basic Law



Part 1. General Principles



Article 1


The Kingdom of Saudi Arabia is a sovereign Arab Islamic State.


Religion: Islam


Constitution: The Holy Qur'an and the Prophet's Sunnah (traditions)


Language: Arabic


Capital: Riyadh



Article 2


Its national holidays:







•
Eid Al-Fitr (a religious feast celebrated on the 1st of Shawal, the 10th month of the Islamic calendar)






•
Eid Al-Ad-ha (a religious feast celebrated on the 10th of Dhul-Hijj ah, the 12th month of the Islamic calendar)






•
Calendar: Hijira (Lunar)





Article 3


Its national flag:







•
Green in colour






•
Width equal to two thirds of length






•
Article of faith (translated as "There is no God but Allah, Muhammad is Allah's Messenger") inscribed in the centre with a drawn sword underneath.





Article 4


The State's emblem consists of two intersecting swords with a datepalm in the upper space between them. Both the national anthem and the decorations awarded by the State shall be determined by the law.



Part 2. System of Government



Article 5







a.
The system of government in Saudi Arabia shall be monarchical.






b.
The dynasty right shall be confined to the sons of the Founder, King Abdul Aziz bin Abdul Rahman Al Saud (Ibn Saud), and the sons of sons. The most eligible among them shall be invited, through the process of "bai'ah", to rule in accordance with the Book of God and the Prophet's Sunnah.






c.
The King names the Crown Prince and may relieve him of his duties by Royal Order.






d.
The Crown Prince shall devote full time to his office and to any other duties which may be assigned to him by the King.






e.
The Crown Prince shall assume the powers of the king on the latter's death pending the outcome of the "bai'ah".





Article 6


Citizens shall pledge allegiance to the King on the basis of the Book of God and the Prophet's Sunnah, as well as on the principle of "hearing is obeying" both in prosperity and adversity, in situations pleasant and unpleasant.



Article 7


The regime derives its power from the Holy Qur'an and the Prophet's Sunnah which rule over this and all other State Laws.



Article 8


The system of government in the Kingdom of Saudi Arabia is established on the foundation of justice, "Shoura" and equality in compliance with the Islamic Shari'ah (the revealed law of Islam).



Part 3. Constituents of Saudi Society



Article 9


The family is the nucleus of Saudi society. Its members shall be brought up imbued with the Islamic Creed which calls for obedience to God, His Messenger and those of the nation who are charged with authority; for the respect and enforcement of law and order; and for love of the motherland and taking pride in its glorious history.



Article 10


The State shall take great pains to strengthen the bonds which hold the family together and to preserve its Arab and Islamic values. Likewise it is keen on taking good care of all family members and creating proper conditions to help them cultivate their skill and capabilities.



Article 11


The Saudi society shall hold fast to the Divine Rope. Its citizens shall work together to foster benevolence, piety and mutual assistance; and it avoids dissension.



Article 12


The State shall foster national unity and preclude all that may lead to disunity, mischief and division.



Article 13


Education aims at the inculcation of the Islamic creed in the young generation and the development of their knowledge and skills so that they may become useful members of society who love their homeland and take pride in its history.



Part 4. Economic Principles



Article 14


All God-given resources of the country, both under and above ground, or in territorial waters, or within terrestrial and maritime limits to which the State jurisdiction extends, as well as the revenues accruing therefrom shall be owned by the State as specified by the law. Likewise the law shall specify the means to be employed for the utilization, protection and development of these resources in a manner conducive to the promotion of the State's interest, security and economy.



Article 15


No concessions shall be awarded or permission given for the utilization of the country's natural resources, except as permitted by the law.



Article 16


Public property is sacrosanct. It shall be protected by the State and preserved by both citizens and foreign residents.



Article 17


Ownership, capital and labour are the fundamentals of the Kingdom's economic and social life. They are private rights that serve a social function in conformity with Islamic Shari'ah.



Article 18


The State shall guarantee the freedom and inviolability of private property. Private property shall be not be expropriated unless in the public interest and the confiscatee is fairly compensated.



Article 19


Collective confiscation of properties shall be prohibited. Confiscation of private properties shall only be effected in accordance with a judicial verdict.



Article 20


Taxes and fees shall be imposed only on the basis of fairness and when the need arises. They shall only be imposed, amended, abolished or remitted in accordance with the law.



Article 21


Zakat (poor-due) shall be levied and dispensed to its legitimate beneficiaries.



Article 22


Economic and social development shall be achieved in accordance with a methodical and equitable plan.



Part 5. Rights and Duties



Article 23


The State shall protect the Islamic Creed and shall cater to the application of Shari'ah.


The State shall enjoin good and forbid evil, and shall undertake the duties of the call to Islam.



Article 24


The State shall maintain and serve the Two Holy Mosques. It shall ensure the security and safety of all those who call at the Two Holy Mosques so that they may be able to visit or perform the pilgrimage and "Umrah" (minor pilgrimage) in comfort and ease.



Article 25


The State shall be keen to realize the aspirations of the Arab Muslim nations with regard to solidarity and unity while enhancing its relations with friendly states.



Article 26


The State shall protect human rights in accordance with Islamic Shari'ah.



Article 27


The State shall guarantee the right of its citizens and their families in an emergency of in case of disease, disability and old age. Likewise it shall support the social security system and encourage individuals and institutions to contribute to charitable pursuits.



Article 28


The State shall provide job opportunities to all able-bodied people and shall enact laws to protect both the employee and the employer.



Article 29


The State shall foster sciences, arts and culture. It shall encourage scientific research, shall preserve Arab and Islamic heritage and shall contribute to Arab, Islamic and human civilization.



Article 30


The State shall provide public education and shall commit itself to the eradication of illiteracy.



Article 31


The State shall be solicitous for promoting public health and shall provide medical care to every citizen.



Article 32


The State shall seek to conserve, protect and develop the environment and prevent pollution.



Article 33


The State shall build and equip the armed forces to defend the Islamic faith, the Two Holy Mosques, the society and the homeland.



Article 34


Defending the Islamic faith, the society and the homeland shall be the duty of each and every citizen. Rules of military service shall be spelled out by the law.



Article 35


The rules which govern the Saudi Arabian nationality shall be defined by the law.



Article 36


The State shall ensure the security of all its citizens and expatriates living within its domains. No individual shall be detained, imprisoned or have his actions restricted except under the provisions of the law.



Article 37


Houses are inviolable. They shall not be entered without the permission of their owners, nor shall they be searched except in cases specified by the law.



Article 38


Punishment shall be restricted to the actual offender. No crime shall be established as such and no punishment shall be imposed except under a judicial or law provision. No punishment shall be imposed except for acts that take place after enaction of the law provision governing them.



Article 39


Mass media, publication facilities and other means of expression shall function in a manner that is courteous and fair and shall abide by State laws. They shall play their part in educating the masses and boosting national unity. All that may give rise to mischief and discord, or may compromise the security of the State and its public image, or may offend against man's dignity and rights shall be banned. Relevant regulations shall explain how this is to be done.



Article 40


All forms of correspondence, whether conveyed by telegraph, post or any other means of communication shall be considered sacrosanct. They may not be confiscated, delayed or read, and telephones may not be tapped except as laid down in the law.



Article 41


Foreign residents in the Kingdom of Saudi Arabia shall abide by its regulations and shall show respect for Saudi social traditions, values and feelings.



Article 42


The State shall grant political asylum, if so required by the public interest. The law and international agreements shall define the procedures and rules for the extradition of common criminals.



Article 43




The "Majlis" of the King and the "Majlis" of the Crown Prince shall be open to all citizens and to anyone who may have a complaint or a grievance. Every individual shall have the right to communicate with public authorities regarding any topic he may wish to discuss.



Part 6. Powers of the State



Article 44


The powers of the State shall comprise:







•
The Judicial Power






•
The Executive Power






•
The Organizational Power




All these powers shall cooperate in performing their duties according to this Law and other regulations. The King is the ultimate source of all these authorities.



Article 45


The source of Ifta (religious ruling) in the Kingdom of Saudi Arabia is the Holy Qur'an and the Prophet's Sunnah. The law shall specify the composition of the Senior Ulema Board and of the Administration of Religious Research and Ifta and its jurisdictions.



Article 46


The judicial authority is an independent power. In discharging their duties, the judges bow to no authority other than that of Islamic Shari'ah.



Article 47


Both citizens and foreign residents have an equal right to litigation. The necessary procedures are set forth by the law.



Article 48


Courts shall apply the provisions of Islamic Shari'ah to cases brought before them, according to the teachings of the Holy Qur'an and the Prophet's Sunnah as well as other regulations issued by the Head of State in strict conformity with the Holy Qur'an and the Prophet's Sunnah.



Article 49


Subject to the provisions of Article 53 of this law, the courts shall have jurisdiction to deal with all kinds of disputes and crimes.



Article 50


The King, or whomsoever he may deputize, shall be concerned with the implementation of the judicial verdicts.



Article 51


The law specifies the formation of the supreme judicial council and its functions as well as the organization and jurisdiction of the courts.



Article 52


Judges are appointed and their service is terminated by a Royal Order upon a proposal by the supreme judicial council as specified by the law.



Article 53


The law defines the structure and jurisdiction of the Court of Grievances.



Article 54


The law shall specify the reference, organization and jurisdictions of the Board of Investigation and Public Prosecution.



Article 55


The King shall undertake to rule according to the rulings of Islam and shall supervise the application of Shari'ah, the regulations, and the State's general policy as well as the protection and defense of the country.



Article 56


The King shall be the Prime Minister and shall be assisted in the performance of his duties by members of the Council of Ministers according to the rulings of this law and other laws. The Council of Ministers Law shall specify the Council's Powers with regard to internal and external affairs, organizing government bodies and co-ordinating their activities. Likewise the Law shall specify the conditions which the Ministers must satisfy, their eligibility, the method of their accountability along with all other matters related to them. The Council of Ministers' law and jurisdiction shall be modified with this Law.



Article 57







a.
The King shall appoint the Deputy Prime Minister and Cabinet Ministers and may relieve them of their duties by a Royal order.






b.
The Deputy Prime Minister and Cabinet Ministers shall be jointly responsible before the King for the applications of Islamic Shari'ah, the laws and the State's general policy.






c.
The King shall have the right to dissolve and re-form the Council of Ministers.





Article 58


The King shall appoint ministers, deputy ministers and officials of the "excellent grade" category and he may dismiss them by a Royal order in accordance with the rules of the law.


Ministers and heads of independent authorities shall be responsible before the Prime Minister for their ministries and authorities.



Article 59


The law shall prescribe the provisions pertaining to civil service, including salaries, bonuses, compensation, privileges and retirement pensions.



Article 60


The King shall be the Supreme Commander of the armed forces and shall appoint military officers and terminate their service in accordance with the law.



Article 61


The King shall have the right to declare a state of emergency and general mobilization as well as war.



Article 62


If danger threatens the safety of the Kingdom, the integrity of its territory, the security of its people and their interests, or impedes the performance of State institutions, the King shall take necessary and speedy measures to confront this danger. If the King feels that these measures may better be permanent, he then shall take whatever legal action he deems necessary in this regard.



Article 63


The King receives Kings and heads of state, appoints his representatives to other countries and accepts accreditation of the representatives of other countries to the Kingdom.



Article 64


The King awards medals in the same manner as specified by the law.



Article 65


The King may delegate parts of his authority to the Crown Prince by a Royal order.



Article 66


In the event of his traveling abroad, the King shall issue a Royal Order deputizing the Crown Prince to run the affairs of the State and look after the interests of the people as stated in the Royal Order.



Article 67


Acting within its term of reference, the Organizational Power shall draw up regulations and by-laws to safeguard public interests or eliminate corruption in the affairs of the State in accordance with the rulings of the Islamic Shari'ah. It shall exercise its powers in compliance with this law and the two other laws of the Council of Ministers and the Majlis Al-Shoura (Consultative Council).



Article 68


The Majlis Al-Shoura shall be constituted. Its law shall determine the structure of its formation, the method by which it exercises its special powers and the selection of its members. The King shall have the right to dissolve the Majlis Al-Shoura and re-form it.



Article 69


The King may call the Council of Ministers and Majlis Al-Shoura to hold a joint meeting to which he may invite whomsoever he wishes for a discussion of whatsoever issues he may like to raise.



Article 70


Laws, treaties, international agreements and concessions shall be issued and modified by Royal Decrees.



Article 71


Laws shall be published in the official gazette and they shall take effect as from the date of their publication unless another date is stipulated.



Part 7. Financial Affairs



Article 72







a.
The law shall determine the management of State revenues, and the procedures of their delivery to the State Treasury.






b.
Revenues shall be accounted for and expended in accordance with the procedures stated on the law.





Article 73


No obligation shall be made to pay funds from the State Treasury except in accordance with the provisions of the budget. Should the provisions of the budget not suffice for paying such funds, a Royal Decree shall be issued for their payment.



Article 74


State property may not be sold, leased or otherwise disposed of except in accordance with the law.



Article 75


The regulations shall define the provisions governing legal tender and banks, as well as standards, measures and weights.



Article 76


The law shall determine the State's fiscal year. The budget shall be issued by a Royal Decree which shall spell out revenue and expenditure estimates for the year. The budget shall be issued at least one month before the beginning of the fiscal year. If, owing to overpowering reasons, the budget is not issued on time and the new fiscal year has not yet started, the validity of the old budget shall be extended until a new budget has been issued.



Article 77


The concerned authority shall prepare the State's final accounts for the expired fiscal year and shall submit it to the Prime Minister.



Article 78


The budgets and final accounts of corporate authorities shall be subject to the same provisions applied to the State budget and its final accounts.



Part 8. Control and Auditing Authorities



Article 79


All State revenues and expenditures shall be kept under control, so shall its fixed and liquid (mobile) assets which will be checked to ascertain that they are properly utilized and maintained. An annual report thereon shall be submitted to the Council of Ministers. The law shall name the control and auditing authority concerned, and shall define its terms of reference and accountability.



Article 80


Government bodies shall be monitored closely to ensure that they are performing well and applying the law properly. Financial and administrative violations shall be investigated and an annual report thereon shall be submitted to the Council of Ministers. The law shall name the authority to be charged with this task and shall define its accountability and terms of reference.



Part 9. General Provisions



Article 81


The implementation of this law shall not violate the treaties and agreements the Kingdom has signed with other countries or with international organizations and institutions.



Article 82


Without prejudice to the provisions of Article 7 of this law, none of the provisions of this law shall, in any way, be obstructed unless it is a temporary measure taken during the time of war or in a state of emergency as specified by the law.



Article 83


No amendments to this law shall be made except in the same manner in which it has been issued.



Shura Council Law



Article 1


In compliance with Allah Almighty words:


[Those who respond to their Lord, and establish regular prayer; who (conduct) their affairs by mutual consultation; who spend out of what we bestow on them for sustenance] "Shura Sura (ChapterXL11), Verse 38". And [It is part of the Mercy of Allah that thou dost deal gently with them. Wert thou severe or harsh-hearted , they would have broken away from about thee : so pass over ( their faults , and ask for ( Allah's ) forgiveness for them ; and consult them in affairs ( of moment ). Then, when thou hast taken a decision, put thy trust in Allah. For Allah loves those who put their trust (in Him)] "Al-Imran Sura (Chapter III), Verse 159".


And following His Messenger Peace Be Upon Him (PBUH) in consulting his Companions, and urging the (Muslim) Nation to engage in consultation. Shura Council shall be established to exercise the tasks entrusted to it, according to this Law and the Basic Law of Governance while adhering to Quran and the Path (Sunnah) of his Messenger (PBUH), maintaining brotherly ties and cooperating unto righteousness and piety.



Article 2


Shura Council shall hold fast to the bond of Allah and adhere to the sources of Islamic legislation. All members of the Council shall strive to serve the public interest, and preserve the unity of the community, the entity of the State and nation interests.



Article 3


The Shura Council shall consist of a Speaker and One hundred and fifty members chosen by the King from amongst scholars, those of knowledge, expertise and specialists, provided that women representation shall not be less than (20%) of members number. Their rights, duties and affairs shall be determined by a Royal Order.



Article 4


It is stipulated that the member of Shura Council shall be as follows:







a.
A Saudi national by descent and upbringing.






b.
A person well known for uprightness and competence.






c.
A person not less than 30 years of age.





Article 5


A member may submit a request to resign his membership to the Speaker, who in turn shall bring it before the King.



Article 6


Accountability of a member shall be done on failing to perform duties, and shall be trailed according to rules and procedures to be issued by royal decree.



Article 7


On vacancy of a member position, the King shall choose a substitution and a royal decree shall be issued to this effect.



Article 8


No member may exploit his membership for his own interest.



Article 9


The membership shall not be combined with any governmental post, or with the management of any organization, unless the King deems it necessary.



Article 10


Speaker, Vice-Speaker, Assistant Speaker and Secretary General shall be appointed and released by royal decree. Their ranks, rights, duties, and all their affairs shall be defined by royal decree.



Article 11


Prior to assumption of their duties, Speaker, members and Secretary General shall take the following Oath before the King:


"I swear to Allah Almighty to be loyal to my religion, then to my King and Country, and not to reveal any of the State's secrets, to preserve its interests and laws, and to perform my duties with sincerity, integrity, loyalty and fairness."



Article 12


Riyadh City shall be the seat of the Shura Council. The Council may convene in other locations within the Kingdom if the King deems it appropriate.



Article 13


Shura Council term shall be four Hijri years, effective from the specified date in the Royal Decree issued for its formation. A new Council shall be formed at least two months prior to the end of the current Council. In case term of the current council ends before a new formation; current Council shall remain active until the new formation is accomplished. Numbers of the newly selected members shall not be less than half of the current Council.



Article 14


The King, or whoever may deputize, shall deliver an annual royal speech at Shura Council on State's domestic and foreign policy.



Article 15


Shura Council shall express its opinion on State's general policies referred by Prime Minister. The Council shall specifically have the right to exercise the following:







a.
Discuss the general plan for economic and social development and give view.






b.
Revising laws and regulations, international treaties and agreements, concessions, and provide whatever suggestions it deems appropriate.






c.
Analyzing laws.






d.
Discuss government agencies annual reports and attaching new proposals when it deems appropriate.





Article 16


A meeting of Shura Council shall not be valid without a quorum of at least two thirds of members, including Speaker or whoever may deputizes. Resolutions shall not be considered valid without members' majority approval.



Article 17


Shura council's resolutions shall be submitted to the king who decides what resolutions to be referred to Cabinet. If views of both Shura Council and Cabinet agree, the resolutions are issued after the king approval. If views of both councils vary the issue shall be returned back to Shura Council to decide whatever it deems appropriate, and send the new resolution to the king who takes the final decisions.



Article 18


Laws, international treaties and agreements, and concessions shall be issued and amended by royal decrees after being reviewed by the Shura Council.



Article 19


Shura Council shall form the necessary specialized committees amongst its members to exercise power within its jurisdiction. Further, it may form ad hoc committees to review any item on its agenda.



Article 20


Shura Council's committees may seek non-council members assistance of whomever fit upon Speaker's approval.



Article 21


Shura Council shall have Steering Committee composed of Speaker, Vice Speaker, and heads of specialized committees.



Article 22


Speaker shall submit to Prime Minister requesting accountability of ministers. A minister shall have the right to participate in the deliberation but not the right to vote.



Article 23


Shura Council shall have the jurisdiction to propose a draft of a new law or an amendment of an enacted law and study them within the Shura Council. Speaker shall submit the Shura Council's resolution of the new or amended law to the king.



Article 24


Speaker of Shura Council shall submit a request to the Prime Minister in providing the Council with documents and data in possession of government agencies, which the Council deems necessary to facilitate its work.



Article 25


Speaker shall submit an annual report to the King regarding Council's work in accordance with its regulations.



Article 26


Civil service laws shall be applying to Shura Council employees unless the regulations provide otherwise.



Article 27


The King shall allocate Shura Council special budget. The budget shall be spent in accordance with rules issued by royal decree.



Article 28


Shura Council's financial matters, auditing and closing accounts shall be regulated by special rules issued by royal decree.



Article 29


Shura Council regulations shall define the functions of the Speaker, the Vice Speaker, the General Secretary, the Assistant Speaker, its bodies, the methods of conducting its meetings, the management of its work, and the work of its committees and the voting procedure. The regulations shall also specify rules of debate, principles of responding and other matters conducive to order and discipline within the Shura Council, so that it may exercise its jurisdiction for the welfare of the Kingdom and the prosperity of its people. These regulations shall be issued by royal decree.



Article 30


Amendment of this Law can only be made in the same manner of the promulgation.



The Law of the Provinces


With the help of God, We, Fahd Bin Abdulaziz Al-Saud, Monarch of the Kingdom of Saudi Arabia, having taken into consideration the public interest and the wish to improve the standard of Government Institutions' performance and modernization in various provinces, have ordered the following:







1.
The promulgation of the Law of the Provinces in the attached form,






2.
That this Law shall come into force within a period not exceeding one year effective from the date of its publication,






3.
That this Law shall be published in the Official Gazette.





Article 1


The aim of this Law is to improve the standard of the administrative work and the development in the provinces of the Kingdom. It is also aimed at maintaining security and order, and guaranteeing citizens' rights and freedom within the framework of the Sharia.



Article 2


The provinces of the Kingdom and governmental seat of each province shall be formed according to a Royal Decree upon the recommendation of the Interior Minister.



Article 3


Administratively, every province shall consist of a number of govemorates (of "class A" or "class B"), districts and centers (of "class A" or "class B"). Full consideration shall be given to the factors of demography, geography, security, environment and communications. The organization of a governorate shall be carried out according to a Royal Decree upon the recommendation of the Interior Minister. Establishment of an affiliation of districts and centers shall take effect upon the Interior Minister's decision, as proposed by the emir of the province. (As amended by the Royal Decree A/21, dated 30/3/1414 H).



Article 4


For each province, an emir with the rank of minister shall be appointed. A deputy at the highest (excellent) rank shall assist the emir and deputize for him during periods of absence. The appointment and the relief of the emir and his deputy shall be made by Royal Decree upon the recommendation of the Interior Minister.



Article 5


The Emir of the Province shall be answerable to the Interior Minister.



Article 6


An emir and his deputy, prior to assuming their duties, shall take the following oath before the King:


"In the name of God Almighty, I swear that I will be loyal to my religion, then to my King and Country, will not reveal any of the State's secrets and will protect its interests and laws. I will perform my work in honesty, trust, sincerity and fairness."



Article 7


Every emir shall assume the administration of the region according to the general policy of the State in compliance with provisions of this Law and other laws and regulations. In particular, he is expected to do the following:







•
Maintain security, order and stability, and take necessary measures in accordance with this Law and other laws and regulations,






•
Implement rulings of the courts upon acquiring their final dispositions,






•
Guarantee human rights and freedom, refrain from any action which affects such rights and freedom except within the limits provided by the Sharia and the Law,






•
Work for social and economic development and public works of the province,






•
Work for the development and improvement of public services in the province,






•
Administer governorates, districts and centers, and supervise governors, directors and districts and heads of centers, and ascertain their capabilities to perform assigned duties,






•
Protect State property and assets and prevent their usurpation,






•
Supervise governmental institutions and their employees in the province and ensure proper performance of their work in honesty and loyalty with consideration of their affiliation with various ministries and service,






•
Have direct contact with ministers and head of agencies to discuss affairs of the province and improve the performance of affiliated institutions and to advise the Interior Minister accordingly,






•
Submit annual reports to the Interior Minister on the efficiency of public services and other affairs of the province as defined by the executive provisions in this Law. (As amended by the Royal Decree A/21, dated 30/3/1414 H).





Article 8


An annual meeting, attended by emirs of provinces and presided over by the Interior Minister, shall be held to discuss the affairs of the provinces. A report to this effect shall be forwarded to the Prince Minister by the Interior Minister.



Article 9


At least two meetings shall be held every year for governors and directors of districts to discuss affairs of the province. The meeting shall be presided over by the emir, who shall submit a report to the Interior Minister. (As amended by the Royal Decree A/21, dated 30/3/1414 H).



Article 10


Upon the recommendation of the Interior Minister, one deputy or more with a rank not less than Grade 14 shall be appointed for every province following a decision by the Council of Ministers.


Every "Class A" governorate shall have a governor with a rank not less than Grade 14. Upon recommendation of the Interior Minister, he shall be appointed by an order issued by the Prime Minister. The govemorate shall have a deputy with a rank not less than Grade 12. He shall be appointed by a decision of the Interior Minister upon the recommendation of the emir of the province.


Every "Class B" governorate shall have a governor with a rank not less than Grade 12. He shall be appointed by a decision of the Interior Minister upon the recommendation of the emir of the province.


Every "Class A" district shall have a director with a rank of not less than Grade 8. He shall be appointed by a decision of the Interior Minister upon the recommendation of the governor.


Every "Class B" district shall have a director with a rank of not less than Grade 5. He shall be appointed by a decision of the emir of the province. (As amended by the Royal Decree A/2 1, dated 30/3/1414 H).



Article 11


Emirs of provinces, governors of governorates and directors of districts shall reside in their work areas. They shall not be allowed to leave without permission from their direct superiors. (As amended by the Royal Decree A/21, dated 30/3/1414 H).



Article 12


The governors, directors of districts and heads of centers shall assume their responsibilities within their jurisdictions and within the assigned limits of their powers. (As amended by the Royal Decree A/21, dated 30/3/1414 H).



Article 13


Governors shall manage their governorates within their limits of powers as provided in Article 7, excluding clauses (f), (i) and (j). They shall supervise the work of subordinate directors and heads of centers, and ascertain their ability to perform their duties. They shall provide the Emir of the province with periodic reports about the efficiency of public services and other affairs of their governorates, as defined by the Executive Regulations of this Law. (As amended by the Royal Decree A/21, dated 30/3/1414 H).



Article 14


Every ministry or governmental organization, having services in a province, shall appoint for its organs in the province a director with a rank not less than Grade 12. He shall be directly affiliated with the central institution, and coordinate his work with the emir of the province.



Article 15


A council, called the Council of the Province, shall be established at every provincial seat.



Article 16


The council of a province shall be composed of:







•
The emir of the province as chairman of the council,






•
The deputy emir of the province as vice-chairman of the council,






•
The deputy of the governmental seat,






•
Heads of governmental institutions in the province as specified by a resolution to be issued by the Prime Minister upon the recommendation of the Interior Minister,






•
A minimum of ten men of knowledge, expertise and specialization to be appointed from among the inhabitants by an order issued by the Prime Minister after their nomination by the emir of the province and the approval by the Interior Minister -- Their terms of office shall be four years and shall be renewable. (Amended by the Royal Decree A/21, dated 30/3/1414 H).





Article 17


It is stipulated that every member of the Council shall be:







•
A Saudi national by birth and descent,






•
A person well-known for righteousness and capability,






•
Not younger than 30 years of age,






•
A resident of the province.





Article 18


A member shall be entitled to submit written proposals to the head of the provincial council on matters pertaining to the council's jurisdiction. Every proposal shall be listed by the chairman on the council's agenda for consideration.



Article 19


A member shall not attend discussions of the (provincial) council or its committees if the subject of discussion might concern his personal gain or might benefit individuals for whom his testimony is not acceptable, or individuals who have appointed him as guardian, proxy or representative.



Article 20


A (provincial council) member who wishes to resign shall submit his request to the Interior Minister through the emir of the province. His resignation shall not be considered valid until it is approved by the Prime Minister upon a proposal of the Interior Minister.



Article 21


In cases other than those mentioned in the Law, an appointed (provincial council) member may not be dismissed during the term of his membership without the Prime Minister's order after a proposal of the Interior Minister.



Article 22


When the place of any appointed (provincial council) member has become vacant for any reason, a successor shall be appointed within three months, effective from the beginning of vacancy. The term of the new member shall be equal to the remaining period of his predecessor's term in accordance with Article 16, Clause (e) of this Law.



Article 23


The council of a province shall consider whatever might improve the standard of services in the province, particularly:







•
Defining needs of the province and proposing their inclusion in the State's Development Plan,






•
Defining useful projects and putting them in an order of priority, and proposing their endorsement in the annual budget of the State,






•
Studying urban plans for villages and towns of the province, and following up the implementation of all allocations to the province from the development plan and the budget,






•
Following up and coordinating the implementation of all allocations to the province from the development plan and the budget.





Article 24


The council of a province shall propose any work needed for the public interest of the population in the province, encourage citizens to participate in that work and submit the proposal to the Interior Minister.



Article 25


A provincial council is prohibited from considering any topic outside its jurisdiction as provided by terms of this Law. Its decisions shall be null and void if its powers are misused. The Minister of the Interior shall issue a decision to this effect.



Article 26


The council of a province shall convene every three months in ordinary sessions upon invitation by its chairman. If he considers it necessary, the chairman is entitled to summon the council to an extraordinary session. The session shall include one or more meetings which are held upon a single summons. The Session may not be adjourned until all issues on the agenda are taken into consideration and discussed.



Article 27


Those members who are mentioned in Article 16, Clauses (c) and (d) of this Law must attend meetings of the provincial council as part of their official duties. They should attend in person or appoint substitutes when they cannot attend. Regarding members mentioned in Clause (e) of the said Article, un-excused non-attendance at two successive sessions by a member shall be grounds for his dismissal from the council. In this case, he shall not be re-appointed before two years have elapsed effective from the date of the decision for dismissal.



Article 28


Meetings of a provincial council shall not be official unless at least two thirds of its members are present. Its resolutions shall be adopted by an absolute majority of votes of the council's members. In case of a tie vote, the chairman shall cast the deciding vote.



Article 29


A provincial council, in case of need, may form special committees to consider any topics within its powers. It may seek the assistance of experienced people and specialists. It may also invite others to attend the council's meetings and participate in discussion without having the right to vote.



Article 30


The Minister of Interior may invite a council to convene under his chairmanship anywhere he deems suitable. He may chair any meeting he attends.



Article 31


A provincial council may not convene without an invitation from its chairman or his deputy, or without an order issued by the Interior Minister.



Article 32


The chairman of a council shall submit a copy of the resolution to the Minister of Interior.



Article 33


The chairman of a provincial council shall inform ministries and governmental services of any resolutions concerning them which are passed by the council.



Article 34


Ministries and governmental institutions shall take into consideration resolutions passed by a provincial council in accordance with provisions of Article 23, Clauses (a) and (b) of this Law. If a ministry or a governmental institution does not agree to consider one of these resolutions, it shall explain the reasons to be provincial council. In case of dissatisfaction, the council shall refer the matter to the Interior Minister for reconsideration by the Prime Minister.



Article 35


Every ministry or institution with services in a province shall immediately inform the provincial council of projects which were decided upon in the budget for the province, together with its allocation from the development plan.



Article 36


Any minister or head of institution may seek the opinion of a provincial council on matters pertaining to his jurisdiction in the province. The council shall forward its opinion in this regard.



Article 37


The Council of Ministers, upon a proposal of the Interior Ministry, shall set the remuneration of the chairman of a provincial council and its members, taking into account the cost of transportation and accommodation. (As amended by the Royal Decree A/21, dated 30/3/1414 H).



Article 38


A provincial council can be dissolved only on an order by the Prime Minister following the recommendation of the Interior Minister. New members shall be appointed within three months effective from the date of the dissolution. During this period, members mentioned in Article 16, Clauses (c) and (d) of this Law, shall perform the duties of the council under chairmanship of the emir of the province.



Article 39


A secretariat for a provincial council shall be set up at the governmental seat of the province to prepare its agenda, send timely invitation, record discussions carried out during the sessions, count votes, prepare the minutes of sessions, draft decisions, and perform necessary work for the monitoring of the council's sessions and the registration of all decisions.



Article 40


The Interior Minister shall issue the necessary regulations to implement this Law.

